Citation Nr: 1448421	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anosmia (claimed as loss of sense of smell).

4.  Entitlement to service connection for chronic diarrhea, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 1987 to July 1987.  According to his military records, his National Guard unit was activated for Federal service in support of Operations Desert Shield/Desert Storm and he served on active duty from November 1990 to May 1991, which included deployment for service in Southwest Asia from December 1990 to April 1991.   

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO), dated in February 2010 and March 2011, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, anosmia (claimed as loss of sense of smell), and chronic diarrhea.  

In November 2012, the Veteran, accompanied by his representative, presented oral testimony in support of his claims before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

For the reasons that will be discussed in the REMAND portion of this decision, the issue of entitlement to service connection for chronic diarrhea is REMANDED to the RO.  The Veteran and his representative will be notified by VA of any further action is required on their part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is related to his active military service, to include in-service noise exposure.  

2.  Tinnitus was not demonstrated in service; and the preponderance of the evidence fails to establish that the Veteran's diagnosed tinnitus is related to his active military service, to include in-service noise exposure.  

3.  Anosmia was not demonstrated in service; and the preponderance of the evidence fails to establish that the Veteran's diagnosed anosmia is related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24)(A), (B), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active duty, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24)(A), (B), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

3.  Anosmia was not incurred in active duty, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24)(A), (B), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for anosmia (loss of sense of smell) was filed in September 2009 and the claim for service connection for bilateral hearing loss and tinnitus was filed in January 2011.  A VCAA notice letter addressing the anosmia claim was dispatched to the Veteran in September 2009, prior to the initial adjudication of this claim in the February 2010 rating decision now on appeal.  A VCAA notice letter addressing the hearing loss and tinnitus claim was dispatched to the Veteran in February 2011, prior to the initial adjudication of this claim in the March 2011 rating decision now on appeal.  The aforementioned VCAA notice letters addressed their respective issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudications of the issues decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for anosmia, bilateral hearing loss, and tinnitus, the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  In addition to the National Guard medical records pertinent to the period from 1987 - 1993, the file includes post-service private medical records for the period from 2000 - 2009 and post-service VA medical records for the period from 2009 - 2011.  Otherwise, the claimant and his representative have not indicated in either their written correspondence or their hearing testimony in November 2012, that there was any outstanding evidence to submit in support of the claims on appeal that will be adjudicated herein.   The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA otolaryngological examination in January 2010 to address his anosmia claim, in which a nexus opinion addressing the matter at issue was obtained.  In March 2011, he underwent a VA audiological examination, in which a nexus opinion addressing the hearing loss and tinnitus issues was obtained.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's lay history.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  The aforementioned VA examination reports and the nexus opinions obtained are thusly deemed to be adequate for adjudication purposes with respect to the matters on appeal that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to these issues is unnecessary.  

In November 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claims of entitlement to service connection for anosmia, bilateral hearing loss, and tinnitus, to include hearing loss and tinnitus as due to exposure to acoustic trauma as a helicopter repair crewman in service.  In this regard, the Veterans Law Judge conceded that the Veteran was exposed to acoustic trauma in service, consistent with this history.  See transcript of November 27, 2012 Travel Board hearing.  Thus, the Veterans Law Judge presiding over the November 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the anosmia, hearing loss, and tinnitus claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for anosmia, bilateral hearing loss, and tinnitus.

II.  Pertinent laws and regulations - service connection.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(A), (B), 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  


The Veteran's DD-214 shows that his military occupational specialty during active duty in the United States Army National Guard was as a utility helicopter repairer, with overseas service in Southwest Asia.  He has provided written and oral testimony of having an in-service history of exposure to the noise of helicopter engines as part of his regular duties as a utility helicopter repairer and exposure to the noise of small arms fire during basic training.  The Veteran also claims that he had regular and sustained exposure to fumes from diesel and JP4 aviation fuel as a helicopter repairer.  The Veteran's essential assertion is that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to his acoustic trauma from helicopter engines and small arms fire, and that his anosmia is etiologically related to his in-service exposure to petroleum-based engine fuel fumes.  He stated that he first perceived his progressively diminishing sense of smell, his hearing loss, and persistent ringing in his ears during service, which continued on through to the present day.  The Veteran is deemed competent to report experiencing self-perceivable loss of his sense of smell, tinnitus symptoms, and decreased hearing during service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The March 2011 VA audiological examination report establishes that the Veteran has auditory thresholds above 40 decibels at 4000 Hertz in each ear, which meets the aforementioned criteria.




III.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on examination during his period of ACDUTRA in the Army National Guard in 1987 and active military duty from November 1990 to May 1991.  His service records reflect no history of hearing loss or ear trouble.  Audiological evaluation in the National Guard in 1987 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
10
10

Audiological evaluation conducted in conjunction with the Veteran's activation of his National Guard unit for active service deployment to Southwest Asia in 1991 revealed pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
10
0
0
10
5
  
Post-active service National Guard audiometric testing in 1992 shows pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
0



Post-active service National Guard audiometric testing in 1993 shows pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Private medical treatment records dated 2000 - 2009 are significant for consistently showing that no history of hearing loss or tinnitus was reported by the Veteran while receiving treatments on multiple occasions during this period, even though the records specifically list these conditions in the medical history questionnaire presented to the Veteran and ask if these conditions are present or are being experienced. 

The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in January 2011, nearly 20 years after his discharge from active duty in May 1991.  As previously discussed, at the Veteran's hearing before the Board in November 2012, and in his written statements in support of his claim, he related a history of exposure to helicopter engines and small arms fire in service, with onset of bilateral hearing loss and tinnitus symptoms in service with continuity of symptomatology thereafter.   As his service records clearly demonstrate that he served as a utility helicopter repairer in the Army National Guard, including during his periods of active duty, the Board factually concedes that the Veteran was exposed to helicopter engine noise in service.  

The Veteran related a post-service history of no significant occupational or recreational noise exposure.  VA audiological evaluation in March 2011 shows that the Veteran reported having been exposed to the noise of helicopter engines during military service as a helicopter crew chief.  He complained of having bilateral hearing loss and recurrent but intermittent tinnitus symptoms.  


Audiometric testing revealed that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
45
LEFT
15
15
15
25
45

The examining clinician deemed the above test results to be clinically valid and diagnosed the Veteran with normal sloping to moderate sensorineural hearing loss, bilaterally.  The clinician reviewed the Veteran's clinical history, noting the claimant's credible account of exposure to acoustic trauma in service, but with normal hearing at the ratable frequencies of 500, 1000, 2000, and 4000 Hertz during  active National Guard service and post-service in 1992 - 1993.  She opined that it was less likely as not that the Veteran's hearing loss and tinnitus were the result of his active duty noise exposure, stating in her rationale that the Veteran did not having hearing loss or a change (or shift) in the hearing thresholds  in either ear during and immediately after active service for the period from 1987 - 1993.  As such, she opined that it was the Veteran's additional post-service noise exposure, aging, and health conditions since his separation from active duty that were the likely contributing factors that led to his development of bilateral hearing loss and tinnitus.  The audiologist predicated her conclusions on her clinical expertise and experience as a licensed audiologist.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of tinnitus or sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during ACDUTRA and active duty, or audiometric evidence demonstrating puretone thresholds in either ear during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in May 1991, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).  Although the Veteran states that he perceived the onset of his bilateral hearing loss in service, his testimony as a non-clinician does not objectively demonstrate that his hearing loss actually met the criteria for a hearing disability under 38 C.F.R. § 3.385, nor that it was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014) within the first year after he separated from service, such that service connection for hearing loss could be presumed to have been incurred in active duty.  

In any case, the Board finds that the Veteran's statements regarding his reported onset of hearing loss and tinnitus in service are not credible as they are contradicted by the clinical evidence contemporaneous with the post-service period, which include private medical records dated 2000 - 2009 showing that he did not report having tinnitus or hearing loss, even when presented with the opportunity to expressly state whether or not he was experiencing these specifically named conditions and symptoms.  This is highly probative contemporaneous clinical evidence of his post-service medical state for the period from 2000 - 2009, and indicates that he did not experienced actual continuity of hearing loss and tinnitus since the time of his separation from service.  

The credibility of the Veteran's history of experiencing hearing loss since service is further diminished by his failure to mention such at his service discharge.  His failure to report hearing loss at discharge was raised during his personal hearing.  The Veteran, in turn, explained that he made no mention of his hearing loss out of concern delaying his discharge.  However, this statement is contradicted by the fact that he complained of low back problems at discharge, which could have also resulted in a delay. His assertion that he did not report hearing loss at discharge out of fear of delay is not supported by the record.  Given the non-credibility of the Veteran's statements regarding his history of onset in service of hearing loss and tinnitus and continuity of such thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the March 2011 VA audiological examination report determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and his active service periods, predicated on the rationale that the absence of any clinical findings demonstrating a diagnosis of hearing loss or tinnitus in the records contemporaneous with active duty, or a threshold shift in hearing acuity on objective audiometric testing in service, or in the years immediately after separation from service, indicated that the conceded noise exposure that the Veteran experienced as a helicopter repairer in service did not have an actual disabling impact on his hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  The VA clinician also found no link between the Veteran's tinnitus and his in-service noise exposure.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to service connection for anosmia (claimed as loss of sense of smell).

The Veteran's service treatment records for his periods of active duty do not contain any notation indicating impairment of his sense of smell, or notation that he complained of having any such symptoms.  Following his separation from his final period of active duty in May 1991, the private medical records for the period from 2000 - 2009 show no reported loss of sense of smell in medical history questionnaires presented to the Veteran, in which a query regarding a history of this particular symptom was expressly asked of him.  The Veteran did not report having a history of loss of sense of smell until a Gulf War protocol examination in December 2009.  The Veteran now claims that he lost his sense of smell as a result of overexposure to diesel and JP4 aviation fuel during active service.  

VA otolaryngological examination in January 2010 involved a test that objectively determined that the Veteran had lost his sense of smell and met the criteria for a clinical diagnosis of anosmia and also hypogeusia (loss of sense of taste).  However, following her review of the pertinent record, the examining physician stated that she could not opine without resorting to speculation that either anosmia or hypogeusia were related to the Veteran's reported in-service exposure to chemicals.  In her discussion, the otolaryngologist presented the following commentary:

[Upon review of the claims file] I find no [clinical] documentation to support [the Veteran's] claim of loss of sense of smell while in the [active duty] military.  Although he retroactively claims onset of symptoms while in the military and he does currently have objective evidence of anosmia and hypogeusia, it is possible that exposure to harmful chemicals could have affected his sense of smell and taste.  However, many other potential causes exist including, but not limited to, viral infections, head injuries, endocrine abnormalities, [over-the-counter] zinc spray use, alcohol/drug use, neurological diseases.  Given the time that had elapsed [since his separation from service in May 1991] and the lack of supporting [objective clinical] evidence, it would require mere speculation to ascertain whether or not military service caused [the Veteran's] anosmia and hypogeusia.

The Board has considered the foregoing evidence and finds that the weight of the clinical evidence is against the Veteran's claim of entitlement to VA compensation for anosmia.  Anosmia or subjective complaints of loss of smell are not clinically demonstrated during the Veteran's periods of ACDUTRA and active service, nor are they indicated to be manifestly present in the first year following his separation from active duty in July 1987 and also in May 1991.  Furthermore, the Veteran's statements regarding onset of his anosmia symptoms in service and post-service continuity thereafter are not deemed to be credible for purposes of establishing a nexus with service as his statements are contradicted by his own statements to the contrary, as indicated in private medical history questionnaires dated 2000 - 2009, in which he consistently denied having loss of his sense of smell on multiple questionnaires presented to him during this period.  This is highly probative contemporaneous clinical evidence of his post-service medical state for the period from 2000 - 2009, and indicates that he did not experienced actual continuity of anosmia symptoms since the time of his separation from service.  For much of same reasons discussed above, his failure to mention his anosmia at discharge, while reporting other health problems, tends to refute any assertion that he was experiencing such a problem.  Given the non-credibility of the Veteran's statements regarding his history of onset in service of anosmia and continuity of such thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the January 2010 VA otolaryngological examination report determined that no clinically valid opinion addressing the likelihood of a nexus between the Veteran's current anosmia and his active service periods could be presented without resorting to speculation.  Rationale was provided for this speculative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically, the examiner explained that a more definitive opinion could not be provided due to the extensive length of time that had elapsed since his separation from service in May 1991, and the fact that during this lengthy period many other potential supervening causes of anosmia could have occurred, including, but not limited to, viral infections, head injuries, endocrine abnormalities, over-the-counter zinc spray use, alcohol/drug use, and neurological diseases.  

As such, in view of the foregoing opinion and as the clinical evidence objectively severs continuity of anosmia symptomatology since active duty, the Board finds that the weight of the medical evidence is against the  Veteran's claim for service connection for anosmia.  The claim in this regard must therefore be denied.  As the evidence is not in a state of equipoise regarding the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Additional considerations.

To the extent that the Veteran attempts to relate his anosmia, hearing loss, and tinnitus to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service occupation was as a helicopter repairer and that the records do not reflect that he has ever received any formal medical training in his post-service career.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's anosmia, hearing loss, and tinnitus and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his loss of taste and his audiological disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose otolaryngological or audiological disorders, or internal diseases of the nervous system).
    

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for anosmia (claimed as loss of sense of smell) is denied.


REMAND

Regarding the Veteran's claim of entitlement to service connection for chronic diarrhea, to include as due to undiagnosed illness, the Board notes that he has the requisite overseas service in Southwest Asia to be entitled to the presumptions for undiagnosed illness contained in 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317 (2014).  

As relevant, the Veteran's service medical records show no diagnosis or treatment for complaints relating to chronic diarrhea during active duty.  Indeed, he denied having any history of diarrhea on separation from active duty in May 1991.  

Post-service private and VA medical records show no history of diarrhea complaints until December 2009, when the Veteran underwent a VA medical examination under Gulf War service protocols, during which he related a history of chronic and ongoing diarrhea symptoms since his deployment to Saudi Arabia during Gulf War service.  Medical imagery study via CT scan in March 2010 produced an impression of sigmoid diverticulosis with no signs of diverticulitis.  In April 2010, the Veteran underwent a full gastrointestinal (GI) work-up at VA, which included a colonoscopy that revealed a sessile polyp in the hepatic flexure that was removed, biopsied, and diagnosed as a tubular adenoma.  Otherwise, biopsies of random tissue samples obtained from his colon and terminal ileum revealed normal mucosa with no cancer or inflammatory disease present.  However, the VA medical reports pertaining to the March 2010 and April 2010 colonic studies did not present any discussion or opinion as to whether the Veteran's chronic diarrhea symptoms were related to these clinical findings obtained, although a subsequent VA treatment note dated in August 2010 stated that the Veteran's "chronic diarrhea continues which was fully worked up by GI without identified cause."  The aforementioned comment was presented without the accompaniment of any supportive clinical discussion or rationale.  Current VA records and the Veteran's November 2012 hearing testimony indicates ongoing chronic diarrhea symptoms that did not respond to treatment with prescribed medication.  The clinical evidence indicates the existence of chronic diarrhea condition in a veteran of Southwest Asia service that could be manifest to a minimally compensable degree prior to the December 31, 2016 termination date currently prescribed in the regulations.  (See 38 C.F.R. § 3.317(a)(1)(i) (2014).)  

Given the present facts of the case and the applicable law and regulations regarding undiagnosed illness, the Board finds that the state of the current medical evidence is inadequate for purposes of adjudicating the chronic diarrhea claim at issue.  At this juncture, it is not possible for the Board, as finder of fact, to arrive any factual conclusions regarding the nature of the Veteran's chronic diarrhea.  A medical examination or, at the very least, a review of the pertinent record by an appropriate clinician is needed so that a nexus opinion can be obtained that definitively determines whether or not the claimant's chronic diarrhea can be attributed to an underlying diagnosed medical condition, or if it represents a gastrointestinal manifestation of an undiagnosed illness as contemplated in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his gastrointestinal treatment (both private and VA) and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's gastrointestinal treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA examination in connection with his claim for service connection for chronic diarrhea, to include as due to undiagnosed illness.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2014).

With regard to the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

The examiner should present a conclusive and definitive nexus opinion as to whether it is as likely as not that the symptom of chronic diarrhea is attributable to an underlying diagnosed gastrointestinal condition or conditions, or if it represents a gastrointestinal manifestation of an undiagnosed illness associated with Southwest Asia service.

The clinician's opinion  must include a detailed supportive rationale and explanation.   If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for chronic diarrhea (to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


